[Cite as Jefferson v. Univ. of Toledo, 2012-Ohio-3645.]




                                                          Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us



LOUIS JEFFERSON, JR.

        Plaintiff

        v.

THE UNIVERSITY OF TOLEDO

        Defendant

Case No. 2008-11818

Judge Clark B. Weaver Sr.

DECISION


        {¶ 1} Plaintiff brought this action alleging breach of contract and negligence. The
issues of liability and damages were bifurcated and the case proceeded to trial on the
issue of liability.
        {¶ 2} In the fall of 2004, plaintiff matriculated in the five-year program at the
Medical College of Ohio (MCO), which became known as the Medical University of Ohio
at Toledo and subsequently merged with defendant, the University of Toledo. R.C.
3364.06(A). The five-year program was developed for students who desired a career in
medicine and could benefit from additional science courses to increase their chances
for success in medical school. The program required students to take courses that
were part of MCO’s physician assistant program prior to taking medical school courses.
In his first year in the program, plaintiff earned grades of “C” in Gross Anatomy and
Pathophysiology and a grade of “B” in Human Physiology, courses which were taught in
the physician assistant program. In his medical school courses, he received grades of
Case No. 2008-11818                       -2-                               DECISION

“F” in both Neuroscience and Behavioral Sciences, resulting in a grade point average
(GPA) below 1.5.
      {¶ 3} On June 6, 2005, plaintiff appeared before the Student Promotions
Committee (SPC), a panel of medical professors who convened to determine whether
plaintiff should be dismissed from the school of medicine. According to the committee’s
report, plaintiff “presented a long discourse detailing the reasons for his poor
performance,” which included family concerns and employment in clinical research that
required him to travel and occasionally miss lectures. (Defendant’s Exhibit L.) The
committee determined “that most of [plaintiff’s] problems were self-inflicted”; however,
the committee members “could not reach a consensus” on a recommendation to Jeffrey
Gold, M.D., Dean of the School of Medicine. On July 20, 2005, Dr. Gold informed
plaintiff that he was allowed to remain enrolled in the medical school for the 2005-2006
academic year with several conditions, including a one-year period of probation during
which he was to improve his GPA to at least 2.5.
      {¶ 4} On June 21, 2006, the SPC again reviewed plaintiff’s academic record after
he failed both Cellular and Molecular Biology and Neuroscience. (Defendant’s Exhibits
D and F.) Based upon plaintiff’s lack of significant improvement in his academic record,
and for his failure to meet the conditions set forth in Dr. Gold’s letter, the committee
voted to dismiss him from the medical program. (Defendant’s Exhibit F.) Following his
dismissal, plaintiff requested permission to take additional medical school courses as a
“special status” student; however, his requests were denied.
      {¶ 5} Plaintiff asserts that defendant committed a breach of contract when it
dismissed him from medical school.       Specifically, plaintiff contends that defendant
improperly changed the sequence of required courses, did not permit remediation of
courses he had failed, and did not allow him to take courses as a special status student.
Additionally, plaintiff alleges that defendant was negligent in reporting his grades and
scheduling his classes.
Case No. 2008-11818                         -3-                                 DECISION

       {¶ 6} It is well-settled that the relationship between a college and a student who
enrolls, pays tuition, and attends class is contractual in nature, and that the terms of this
contractual relationship may be found in the handbook, catalog, and other guidelines
supplied to students. Bleicher v. Univ. of Cincinnati College of Med. (1992), 78 Ohio
App.3d 302, 308; Embrey v. Central State Univ. (Oct. 8, 1991), Franklin App. No. 90AP-
1302, citing Smith v. Ohio State Univ. (1990), 53 Ohio Misc.2d 11, 13. In addressing an
alleged breach of such contract, a trial court is required to defer to academic decisions
of a college unless it is perceived that there existed “‘such a substantial departure from
accepted academic norms as to demonstrate that the person or committee responsible
did not actually exercise professional judgment.’”        Bleicher, supra, at 308, quoting
Regents of the Univ. of Mich. v. Ewing (1985), 474 U.S. 214, 225.
       {¶ 7} MCO’s policy No. 04-013-03, which addresses evaluation and dismissal for
students in the five-year program, provides as follows:
       {¶ 8} “1. A five-year student must obtain a GPA of 2.5 or better by the end of
the first year of the curriculum to advance to the second year.
       {¶ 9} “2. A five-year student whose GPA falls between 2.4 and 1.5 by the end of
the first year of the curriculum, will be placed on academic probation and will be given a
one year period to improve their academic performance. During this period they must
raise their GPA to at least a 2.5. Failure to do so will result in a mandatory review for
possible dismissal from the School of Medicine by the Student Promotions Committee.
       {¶ 10} “3. A five-year student with a failure in a medical school curricular block
during the first year of the curriculum may be eligible to remediate this failure during the
summer. In order to be considered eligible, the student must achieve a final average for
the block that is no lower than 50%. If following successful remediation the student’s
GPA improves to a 2.5 or better, they will be permitted to advance to the second year of
the five-year curriculum.
       {¶ 11} “* * *
Case No. 2008-11818                        -4-                                DECISION

       {¶ 12} “6. A five-year student with a GPA below 1.5 will be subject to mandatory
review for possible dismissal from the School of Medicine by the Student Promotions
Committee.” (Plaintiff’s Exhibit 23.)
       {¶ 13} In addition to MCO’s policies, as stated above, plaintiff’s continued
enrollment for the 2005-2006 academic year was contingent upon his agreement to
comply with the conditions set forth in Dr. Gold’s July 20, 2005 letter wherein he states:
       {¶ 14} “1. You are placed on academic probation and will be given a one year
period to improve your overall academic performance to an accumulative GPA of at
least 2.50; failure to do so will result in mandatory review by the Medical Student
Promotions Committee for possible dismissal.
       {¶ 15} “2. Your appeal to attempt summer remediation of either Behavioral
Sciences or Neuroscience is denied, but you are granted the opportunity to repeat the
two failed College of Medicine blocks in their entirety during the 2005-2006 academic
year. A repeat grade of Fail in either block will require immediate review by the Student
Promotions Committee for possible dismissal.
       {¶ 16} “3. You are also permitted to advance to the second year of the five-year
curriculum, and, with the exception of Physician, Patient & Society I, which you have
successfully passed, you must take the required blocks with no alteration in your
schedule.
       {¶ 17} “4. Because you withdrew from Clinical Medicine in the 2004-2005
academic year, you are required to take and complete a component of that course
during the 2005-2006 academic year.
       {¶ 18} “* * *
       {¶ 19} “6. We expect that you will not work during the 2005-2006 academic year
so that you can focus on your academic success. If you wish to appeal to participate in
any employment or research, it will require my review and approval * * *.” (Plaintiff’s
Exhibit 7.)
Case No. 2008-11818                        -5-                                 DECISION

       {¶ 20} As a result of plaintiff’s second hearing before the SPC, the panel issued a
report to the dean wherein the panel noted that plaintiff had failed to comply with several
of the conditions that were specified in Dr. Gold’s letter: 1) plaintiff failed Neuroscience
for the second time; 2) plaintiff obtained employment as a researcher during the
academic year without obtaining Dr. Gold’s approval; and, 3) plaintiff did not schedule a
required course in Clinical Medicine and it was “unlikely that he intended to register
[during the summer] because of his work commitments.” (Defendant’s Exhibit F.) The
panel also noted that plaintiff stated that he had both financial problems that required
him to work and various health problems which affected his ability to study. However,
the panel stated that plaintiff had not provided any documents regarding his health
conditions other than one email concerning his vision problems.            The panel was
“convinced that in spite of numerous attempts to accommodate [plaintiff], he was not
able to succeed in our curriculum.” Carol Bennett-Clarke, Ph.D. testified that plaintiff
appealed the panel’s June 21, 2006 decision; however, Dr. Gold upheld the dismissal.
       {¶ 21} Dr. Bennett-Clarke testified that she was a member of the SPC and
responsible for oversight of the five-year program, including curriculum. According to
Dr. Bennett-Clarke, the curriculum for the five-year program remained unchanged
during the time that plaintiff was enrolled in the program. Specifically, Dr. Bennett-
Clarke testified that Clinical Medicine was a required part of the curriculum and that she
personally advised plaintiff that he was responsible for scheduling the course.         Dr.
Bennett-Clarke explained that plaintiff was not allowed to remediate his failed courses
as a result of being placed on academic probation with a GPA below 1.5. Moreover, Dr.
Gold’s July 20, 2005 letter advised plaintiff that his request to attempt summer
remediation of either Behavioral Sciences or Neuroscience had been denied in that he
was allowed to repeat the failed courses during the 2005-2006 academic year, and
plaintiff agreed to comply with those conditions.
Case No. 2008-11818                         -6-                              DECISION

       {¶ 22} Regarding his attempts to register as a special status student, Dr. Bennett-
Clarke explained that special status students could take medical school classes, but
were not matriculated in the medical school and were not eligible to earn a medical
degree. After his dismissal, plaintiff corresponded with several professors about taking
a neuroscience course as a special status student, but the course professor, Richard
Mooney, M.D., denied plaintiff’s request to take the course “via distance learning mode.”
(Defendant’s Exhibit O.) According to Dr. Bennett-Clarke, Dr. Mooney “had the final
say” in determining who could take his course.
       {¶ 23} Upon review of the evidence, the court finds that the SPC’s decision to
dismiss plaintiff from the medical school was made conscientiously and with careful
deliberation, based upon both an evaluation of the entirety of plaintiff’s academic record
and consideration of plaintiff’s statements regarding his health and financial problems.
Plaintiff was provided an opportunity to improve his academic record after the first SPC
review; however, he did not demonstrate academic improvement in that he failed two
additional courses, including a repeat failure in Neuroscience. Furthermore, plaintiff
failed to abide by the conditions set forth in Dr. Gold’s July 20, 2005 letter inasmuch as
he neither registered for a required course in Clinical Medicine nor obtained Dr. Gold’s
approval to work during the 2006 spring semester. The court concludes that there was
no substantial departure from accepted academic norms as to demonstrate that Dr.
Gold, the SPC, or any reviewing authority from defendant’s school of medicine failed to
exercise professional judgment.
       {¶ 24} With regard to plaintiff’s negligence claims, the economic loss rule
provides that a plaintiff cannot sue for damages in tort where the duty owed arises out
of a contract. Bungard v. Ohio Dept. of Job and Family Servs., Franklin App. No. 07AP-
447, 2007-Ohio-6280, ¶11, citing Corporex Dev. & Constr. Mgt., Inc. v. Shook, Inc., 106
Ohio St.3d 412, 2005-Ohio-5409, ¶6. Inasmuch as defendant’s duty to plaintiff was
purely contractual, plaintiff’s negligence claims are without merit.
Case No. 2008-11818                       -7-                                DECISION

      {¶ 25} For the foregoing reasons, the court finds that plaintiff has failed to prove
any of his claims by a preponderance of the evidence and, accordingly, judgment shall
be rendered in favor of defendant.
Case No. 2008-11818        -8-                         DECISION




                             Court of Claims of Ohio
                                              The Ohio Judicial Center
                                      65 South Front Street, Third Floor
                                                 Columbus, OH 43215
                                       614.387.9800 or 1.800.824.8263
                                                  www.cco.state.oh.us



LOUIS JEFFERSON, JR.

     Plaintiff

     v.

THE UNIVERSITY OF TOLEDO

     Defendant
Case No. 2008-11818                        -9-                                 DECISION

Case No. 2008-11818

Judge Clark B. Weaver Sr.

JUDGMENT ENTRY




         {¶ 26} This case was tried to the court on the issue of liability. The court has
considered the evidence and, for the reasons set forth in the decision filed concurrently
herewith, judgment is rendered in favor of defendant. Court costs are assessed against
plaintiff. The clerk shall serve upon all parties notice of this judgment and its date of
entry upon the journal.




                                          _____________________________________
                                          CLARK B. WEAVER SR.
                                          Judge

cc:


Lafayette E. Tolliver                        Randall W. Knutti
316 North Michigan, #514                     Assistant Attorney General
Toledo, Ohio 43604                           150 East Gay Street, 18th Floor
                                             Columbus, Ohio 43215-3130

004

Filed February 17, 2012
To S.C. Reporter August 13, 2012